

NOTE


(Carbon River Loan)


Date: July 20, 2016


For Value Received, on the earlier of (i) July 1, 2028, (ii) the latest Fixed
Rate Maturity Date and (iii) if there is no Fixed Rate Loan Segment, July 1,
2023 (the “Loan Maturity Date”), Borrower, as defined below, promises to pay
NORTHWEST FARM CREDIT SERVICES, FLCA (“Lender”) or order, at its office in
Spokane, Washington, or such other place as the holder of this Note (this
“Note”) may designate in writing, the principal balance of Thirty-two Million
and no/100’s Dollars ($32,000,000.00) (the “Total Commitment Amount”), or so
much thereof as may be outstanding, plus interest thereon from and after any
Disbursement Date, at interest rates as provided for hereafter. For all intents
and purposes, all Loan Segments are treated as one obligation under this Note
and the other Loan Documents.


1.    Definitions. For purposes of this Note, the following definitions apply.
Capitalized terms not otherwise defined herein shall have the meanings given in
the Loan Agreement.


“Applicable Margin” means, for purposes of calculating the applicable interest
rate for any day for a Loan Segment, the percentage set forth below which
corresponds to the elected Rate Option:


Rate Options    Applicable Margin
Base Rate    2.20%
Fixed Rate Option (10-year)    1.95%
Fixed Rate Option (12-year)    2.00%


The Applicable Margin used to determine the Base Rate on the Applicable Margin
Reset Date, shall be determined by Lender in its sole discretion using its then
applicable standards, of general application, for establishing an interest rate
spread. Lender will endeavor to notify Borrower of the Applicable Margin that
will be effective on the Applicable Margin Reset Date within thirty (30) days of
each Applicable Margin Reset Date, but the Applicable Margin shall apply as of
such Applicable Margin Reset Date whether such notice is given by Lender or
received by Borrower.


“Applicable Margin Reset Date” means July 1, 2021.


“Base Rate Loan Segment” means the principal portion of the Loan plus accrued
interest priced using the Base Rate.


“Borrower” means Pope Resources, A Delaware Limited Partnership.


“Disbursement Date” means any Business Day when the Loan principal is advanced
under this Note to or on the account of Borrower.


“Fixed Rate Loan Segment” means each principal portion of the Loan, plus
interest accrued thereon, with all the following attributes that distinguish
such Fixed Rate Loan Segment from other Fixed Rate Loan Segments: a different
Fixed Rate Maturity Date and or a different date to which a given Fixed Rate
Option was assigned to the Fixed Rate Loan Segment, except as otherwise provided
herein.


“Fixed Rate Maturity Date” shall have the meaning for the Fixed Rate Options
given in Paragraph 3.02 hereof; provided however, if a Fixed Rate Maturity Date
falls on a date that is not a Business Day, then the Fixed Rate Maturity Date
shall be deemed to be the preceding Business Day, unless such Business Day falls
in another calendar month in which case the Fixed Rate Maturity Date shall be
deemed to be the succeeding Business Day.


“Fixed Rate Option” means any of the Fixed Rate Options defined in Paragraph
3.02 hereof.


“Index Source” means the Index Source identified for a given pricing option
described herein.


“LIBOR” means the rate per annum as of 11:00 a.m. (London time) on the day that
is two (2) Business Days prior to the first day of such interest period (the
“Index”), at which deposits in Dollars for the relevant interest period are
offered as determined by the ICE Benchmark Administration (or any successor
thereto or any other readily available service selected by Lender that has been
approved by the ICE Benchmark Administration as an authorized information vendor
for purposes of displaying rates) (the “LIBOR Index Source”) provided, that in
the event the ICE Benchmark Administration ceases to provide such quotations,
the foregoing rate of interest shall mean any similar successor rate designated
by Lender in its reasonable discretion. If such rate is less than zero, such
rate shall be deemed to be zero.


“Loan Agreement” means the Second Amended and Restated Master Loan Agreement
between Borrower and Lender dated of even date herewith, as the same may be
amended, modified, extended, restated or replaced from time to time.


“Loan Purpose” means, (a) to fund the costs associated with Borrower’s
acquisition of certain real property pursuant to a Purchase and Sale Agreement
between Borrower and John Hancock Life Insurance Company (U.S.A.) dated June 16,
2016 and (b) to pay Loan fees and all Lender’s Expenses.


“Loan Segment” means the Base Rate Loan Segment or a Fixed Rate Loan Segment.


“Notice” shall have the meaning given in Paragraph 2.03 hereof.


“Pricing Date” means the date a given Loan Segment begins to accrue interest
under a given Rate Option or a day when there is a change in the Base Rate.


“Quarter” means the three-month periods beginning on July 1, October 1,
January 1 and April 1 of each year.


“Rate Option” means the Base Rate or one of the Fixed Rate Options.


“Rate Pricing Index” means Lender’s cost of funds as determined by Lender in its
reasonable discretion for obligations with comparable length maturities,
adjusted to take into consideration the terms of the loan, the prepayment
options and other factors relating to the structure of the loan normally used in
Lender’s determination of appropriate loan pricing.


2.    Advances, Fees and Notice.


2.01    Advance. So long as there is no Default or Event of Default has occurred
and is continuing, Lender will advance Loan proceeds to or on the account of
Borrower on the Disbursement Date for an approved Loan Purpose. This is not a
revolving loan. Once Loan principal has been borrowed and repaid, it may not be
reborrowed.


2.02    Loan Fee. Borrower shall pay loan fees as set forth in a separate fee
letter agreement.


2.03    Notice of Prepayment and Pricing.


a.    Prepayment of Principal. Borrower shall provide Lender with Notice of the
amount of any prepayment of a Fixed Rate Loan Segment no later than 10:00 a.m.
Spokane time one Business Day prior to the Business Day the prepayment will be
made.


b.    Pricing. Borrower shall provide Lender irrevocable Notice of pricing of a
Loan Segment using a Fixed Rate Option by 10:00 a.m. Spokane time on the Pricing
Date.


c.    Form of Notice. Borrower may provide Lender any Notice required under this
Note by use of the notice in form substantially as set forth on Exhibit A hereto
or other documentation as may be prescribed by Lender. Alternatively, Borrower
may telephone Lender at the numbers designated on Exhibit A or as may be
provided by Lender from time to time. If Notice is by telephone, Lender will
confirm to Borrower the elected prepayment or pricing in writing. All such
Notices are deemed irrevocable when given and are subject to Breakage Fees.


3.    Interest Rate and Pricing Elections.


3.01    LIBOR Variable Base. The “Base Rate” is the LIBOR Variable Base. The
“LIBOR Variable Base” for any day during a given month means the one-month LIBOR
rate, as made available by the LIBOR Index Source, rounded up to the nearest .05
percent, plus the Applicable Margin. The LIBOR Variable Base shall be effective
on the first day of the month and remain constant for such month.


3.02    10- or 12-Year Fixed Rate Options. Borrower understands and agrees that
the availability of any Fixed Rate Option will be determined at Lender’s (and
participant’s, if applicable) sole discretion. Subject to the preceding
sentence, a Fixed Rate Loan Segment may be priced with a fixed rate equal to the
10- or 12-year Fixed Rate Options, as defined herein, plus the Applicable
Margin. With these Fixed Rate Options, (a) rates may be fixed for Interest
Periods, as defined herein, of 10 and 12 years; and (b) rates may only be fixed
on a Pricing Date to take effect on such Pricing Date. For purposes hereof: (i)
the “10- and 12-year Fixed Rate Options” shall mean the rate equal to the Rate
Pricing Index for such period, rounded to the nearest .01 percent, as made
available by the Lender on the Pricing Date; and (ii) “Interest Period” shall
mean a period commencing on the Pricing Date and ending on the Fixed Rate
Maturity Date. The Fixed Rate Maturity Date shall be July 1, 2026 for the
10-year Fixed Rate Option and July 1, 2028 for the 12-year Fixed Rate Option.


3.03    Pricing Elections. Upon irrevocable Notice to Lender in accordance with
Paragraph 2.03 above, as to principal (i) in the amount of an advance, (ii)  in
the Base Rate Loan Segment, or (iii)  in a Fixed Rate Loan Segment on a Fixed
Rate Maturity Date, Borrower may elect to designate all or any part of the
advance or of the principal amount of such Loan Segment on such Pricing Date to
bear interest at any Rate Option described herein; provided however, that
(1) there is no Event of Default, (2) Borrower shall price Loan principal in
Fixed Rate Loan Segments in initial minimum principal amounts of $5,000,000,
(3) no Fixed Rate Option may be selected which would have for its Fixed Rate
Maturity Date a date later than the Loan Maturity Date, (4) there are no more
than two Fixed Rate Loan Segments at any one time and (5) Borrower may not
select a Fixed Rate Loan Segment after October 21, 2016.


3.04    Single Base Rate Loan Segment. If on a Pricing Date, any Loan Segment is
priced under the Base Rate resulting in more than one Loan Segment priced under
the Base Rate, all Loan principal priced under the Base Rate will be treated as
a single Base Rate Loan Segment by combining the principal amount of such Loan
Segments on such Pricing Date.


3.05    Interest Rates. The interest rate used herein does not necessarily
represent the lowest rates charged by Lender on its loans. The interest rates
described herein are per annum rates. Interest rates using the LIBOR Index
Source are calculated on the basis of the actual number of days elapsed for a
360 day year. Interest rates using any other Index are calculated on the basis
of the actual number of days elapsed during the year for the actual number of
days in the year.


3.06    Index or Index Source. If any Index or Index Source provided for herein
cannot be ascertained during the Note term, Lender will choose a new Index or
Index Source which it determines, in its sole discretion, is comparable to be
effective upon notification thereof to Borrower.


3.07    Additional Pricing Options. In the event Borrower should desire to price
a Loan Segment using an Index, Pricing Date and margin other than as provided
for herein, Borrower may request Lender to quote a rate and lock-in fee for an
identified principal amount and desired pricing option. Lender will provide
Borrower such a quote if available under Lender’s then existing policies and
procedures, and shall provide Borrower the option to elect such a rate upon
payment of the lock-in fee, if required, which rate shall be effective on the
Pricing Date for the Loan Segment, upon terms and conditions and within
timeframes as Lender may prescribe at the time of the quote.


4.    Payment.
  
4.01    Interest Payments. Borrower shall make quarterly interest only payments
on the first day of each Quarter beginning October 1, 2016, or the first day of
the next Quarter as Lender shall determine, which payments shall consist of
interest that accrued during such prior period on the unpaid principal balance
of each Loan Segment.


4.02    Payment of Base Rate and 10-Year Loan Segments. The unpaid principal
balance of the Base Rate Loan Segment shall be repaid on July 1, 2023. The
unpaid principal balance of any 10-year Fixed Rate Loan Segment shall be repaid
on its Fixed Rate Maturity Date.


4.03    Payment in Full on Loan Maturity Date. The unpaid principal balance,
unpaid interest thereon, and other amounts due under this Note and the other
Loan Documents shall be paid in full on the Loan Maturity Date.


4.04    Application of Payments. Lender may apply any payment received from or
on behalf of Borrower to principal, interest, or any part of the indebtedness,
including any fees and expenses due under this Note or any other Loan Document,
as Lender, in its sole discretion, may choose. Subject to the preceding
sentence, Borrower may at any time pay any amount of principal in advance of its
maturity subject to the Prepayment Fee described herein.


5.    Default Interest Rate. The “Default Interest Rate” applicable to a
delinquent payment for a Loan Segment shall equal four percent (4%) per annum
above the interest rate in effect on such Loan Segment at the time such payment
was due, which rate shall accrue on the total amount of the payment due until
paid, accelerated or upon maturity. Provided however, upon acceleration and or
maturity, the Default Interest Rate shall be equal to and remain at four percent
(4%) per annum above the interest rate in effect for each Loan Segment at the
time of acceleration or maturity and shall accrue on the entire unpaid balance
of the Loan Segment until paid in full.


6.    Loan Terms, Provisions and Covenants. This Note is subject to the terms,
provisions and covenants of the Loan Agreement.


7.    Miscellaneous.


7.01    Funds Management Services. Lender may provide funds management services
to Borrower. Borrower shall comply with all funds management service agreements
during the term of this Note. All fees incurred shall be considered a request
for an advance under this Note. The funds management services and fees may be
adjusted upon reasonable notice.


7.02    Governing Law. The substantive laws of the State of Washington shall
apply to govern the construction of the Loan Documents and the rights and
remedies of the parties except where the location of the Collateral for the Loan
may require the application of the laws of another state or where federal laws,
including the Farm Credit Act of 1971, as amended, may be applicable.


7.03    General Provisions. Borrower waives presentment for payment, demand,
notice of nonpayment, protest, notice of protest and diligence in enforcing
payment of this Note. This Note and the other Loan Documents constitute the
entire agreement between Borrower and Lender and supersede all prior oral
negotiations and promises which are merged into such writings. Upon written
agreement of the parties, the interest rate, payment terms or balances due under
this Note may be indexed, adjusted, renewed or renegotiated. Lender shall not be
obligated to renew the Note or any part thereof or to make additional or future
loans to Borrower. All Exhibits hereto are incorporated herein and made a part
of this Note. This Note may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together, shall
constitute but one and the same instrument.


Borrower agrees that the Note described herein shall be in default should any
proceeds be used for a purpose that will contribute to excessive erosion of
highly erodible land or to the conversion of wetlands to produce or to make
possible the production of an agricultural commodity, as further explained in 7
CFR Part 1940, Subpart G, Exhibit M.


7.04    WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT AND ANY FUTURE
MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING ACTIONS
RELATING TO THIS LOAN DOCUMENT. THE PARTIES INTEND THAT THIS JURY WAIVER WILL BE
ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.










































BORROWER:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner


By:                                                 
Thomas M. Ringo, President and CEO
 

--------------------------------------------------------------------------------

EXHIBIT A

--------------------------------------------------------------------------------

NOTICE/CONFIRMATION


NOTICE TO:
Loan Accounting and Operations
Northwest Farm Credit Services, FLCA
1700 South Assembly Street
Spokane, WA 99224-2121




P. O. Box 2515
Spokane, WA 99220-2515




Fax: 509-340-5508
Tel: 1-800-216-4535



This Notice is provided pursuant to the Note dated July 20, 2016, as extended,
renewed, amended or restated.


SELECT ONE:    o Loan Segment
o Pricing
o Prepayment of Principal
o Initial Disbursement Amount


Loan Segment Currently Priced Under Option                     
Principal Amount                                 
To New Pricing Option                                 
Date to be Effective                                 


Date:                     


BORROWER
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner


By:                     
Authorized Agent


CONFIRMATION
Lender confirms that the above actions were taken or modified as provided for
below:
                                                    
                                                    
                                                    
                                                    


NORTHWEST FARM CREDIT SERVICES, FLCA


Date:                     By:                         
Authorized Agent








Note
(Pope Resources, A Delaware Limited Partnership/Note No. 6229356)
1
PO-390261